    Case 19-30446           Doc 19      Filed 05/15/19 Entered 05/15/19 23:54:06                       Desc Imaged
                                        Certificate of Notice Page 1 of 3

                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MINNESOTA


In re:

Steven Praul Hinrichs
PO Box 312
Willernie, MN 55090
                                                                                                Case No: 19−30446 − WJF
Social security/Taxpayer ID/Employer ID/Other Nos.: xxx−xx−5388




Debtor(s)                                                                                                     Chapter 7 Case




                                            DISCHARGE OF DEBTOR(S)



It appears that the debtor(s) are entitled to a discharge,

IT IS ORDERED:

Steven Praul Hinrichs is granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy
Code).




Dated: 5/13/19                                               William J Fisher
                                                             United States Bankruptcy Judge




                                                             NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                             Filed and docket entry made on May 13, 2019
                                                             Lori Vosejpka Clerk, United States Bankruptcy Court
                                                             By: jen Deputy Clerk


mnbdsc7 06/03/2013 − pb
    Case 19-30446           Doc 19      Filed 05/15/19 Entered 05/15/19 23:54:06                    Desc Imaged
                                        Certificate of Notice Page 2 of 3
page 2 mnbdsc7 06/03/2013 − pb


                                 EXPLANATION OF BANKRUPTCY DISCHARGE
                                          IN A CHAPTER 7 CASE

This court order grants a discharge to the persons named as the debtors. It is not a dismissal of the case and it does not
determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

The discharge prohibits any attempt to collect from the debtors a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtors. A creditor who violates
this order can be required to pay damages and attorney's fees to the debtor.

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against the
debtors' property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but not all,
types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was begun
under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts owed
when the bankruptcy case was converted.)

Debts that are Not Discharged.

     Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

     a. Debts for most taxes;

     b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

     c. Debts that are in the nature of alimony, maintenance, or support;

     d. Debts for most student loans;

     e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

     f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle while intoxicated;

     g. Some debts which were not properly listed by the debtor;

     h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
     discharged;

     i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
     compliance with the Bankruptcy Code requirements for reaffirmation of debts.

     j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
     Plan for federal employees for certain types of loans from these plans (in a case filed on or after October 17,
     2005).


This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.
          Case 19-30446            Doc 19       Filed 05/15/19 Entered 05/15/19 23:54:06                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                   District of Minnesota
In re:                                                                                                     Case No. 19-30446-WJF
Steven Praul Hinrichs                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0864-3                  User: jen                          Page 1 of 1                          Date Rcvd: May 13, 2019
                                      Form ID: mnbdsc7                   Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 15, 2019.
db             +Steven Praul Hinrichs,    PO Box 312,   Willernie, MN 55090-0312
smg            +United States Attorney,    600 US Courthouse,    300 S 4th St,   Minneapolis, MN 55415-3070
intp           +Federal National Mortgage Association (Fannie Mae,     Shapiro & Zielke, LLP,
                 12550 West Frontage Rd.,    Ste 200,   Burnsville, MN 55337-2475
62178335       +ADVOCATOR GROUP,   101 EDGEWATER DRIVE #260,     WAKEFIELD, MA 01880-1297
62178337       +BEST BUY,   PO BOX 790441,    ST LOUIS, MO 63179-0441
62178339       +CITIBANK NA/CITI HOME DEPOT,     PO BOX 790328,    ST LOUIS, MO 63179-0328
62178334       +INOVA FEDERAL CREDIT UNION,    358 S ELKHART AVE,    ELKHART, IN 46516-3545
62178341       +MAHTOMEDI FAMILY DENTAL,    814 MAHTOMEDI AVE,    MAHTOMEDI, MN 55115-1744
62178344       +MIDLAND FUNDING LLC,    PO BOX 2001,   WARREN, MI 48090-2001
62178332      #+SETERUS,   PO BOX 1077,    HARTFORD, CT 06143-1077
62178342        SLUMBERLAND/WELLS FARGO,    PO BOX 103617,    DES MOINES, IA 50306
62194168        SLUMBERLAND/WELLS FARGO,    PO BOX 51193,   LOS ANGELES, CA 90051-5493

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +EDI: MINNDEPREV.COM May 14 2019 02:43:00     Minnesota Department of Revenue,
                 Bankruptcy Section,   PO BOX 64447,   St Paul, MN 55164-0447
smg            +E-mail/Text: ustpregion12.mn.ecf@usdoj.gov May 13 2019 22:43:15      US Trustee,
                 1015 US Courthouse,   300 S 4th St,   Minneapolis, MN 55415-3070
62178336       +E-mail/Text: rcmbankruptcynotices@allina.com May 13 2019 22:43:33      ALLINA HEALTH,
                 PO BOX 43, MAIL ROUTE 10200,   MINNEAPOLIS, MN 55440-0043
62178338       +EDI: CAPITALONE.COM May 14 2019 02:43:00     CAPITAL ONE,    PO BOX 6492,
                 CAROL STREAM, IL 60197-6492
62178340       +EDI: RCSFNBMARIN.COM May 14 2019 02:43:00     CREDIT ONE BANK,    PO BOX 98873,
                 LAS VEGAS, NV 89193-8873
62178333       +E-mail/Text: collections@rcu.org May 13 2019 22:43:22      ROYAL CREDIT UNION,   PO BOX 970,
                 EAU CLAIRE, WI 54702-0970
62223040       +EDI: WFFC.COM May 14 2019 02:43:00     WELLS FARGO BANK NA,    101 N PHILLIPS AVE,
                 SIOUX FALLS, SD 57104-6714
62178343       +EDI: WFFC.COM May 14 2019 02:43:00     WELLS FARGO CARD SERVICES,    PO BOX 10347,
                 DES MOINES, IA 50306-0347
                                                                                             TOTAL: 8

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 13, 2019 at the address(es) listed below:
              James R Doran    on behalf of Debtor 1 Steven Praul Hinrichs wexf@hotmail.com
              John A. Hedback    jhedback@hac-mnlaw.com, jhedback@ecf.axosfs.com;ladamson@hac-mnlaw.com
              Joseph M. Rossman    on behalf of Interested Party   Federal National Mortgage Association
               ("Fannie Mae") jrossman@logs.com, MNBKYAffidavits@logs.com
              US Trustee    ustpregion12.mn.ecf@usdoj.gov
                                                                                             TOTAL: 4
